Citation Nr: 0507962	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1941 to September 1945 
and from May 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied service 
connection for a back condition as secondary to the service-
connected disability of residuals of a fracture of the left 
clavicle.  The veteran disagreed with the decision, and in 
his substantive appeal indicated that his back condition was 
the result of a "miscued" spinal tap in service.  This 
contention was specifically denied in a Board decision in 
June 1987, and denied again in a decision of the RO in 
September 1988.  In the rating decision on appeal, and in 
subsequent readjudications, the RO reopened the service 
connection claim and denied it on the merits.  The RO's 
decision to reopen however is not binding on the Board.  The 
Board must make an independent determination of whether the 
new and material evidence requirement has been met, 
regardless of whether the RO adjudicated the claim on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996).  Although the RO did not consider 
the veteran's claim on the basis of new and material 
evidence, this decision reopens the claim, and makes a 
determination on the merits.  The veteran is not prejudiced 
by the Board's consideration on the merits, as this affords 
the veteran's greater consideration of his claim, and all 
argument has been made on this basis.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  In a rating decision dated in September 1988, the RO 
denied service connection for a back disorder and notified 
the veteran of that decision; he did not appeal. 

3.  The evidence received subsequent to the RO's final 
September 1988 decision is both new and material to the issue 
of service connection for a back disorder. 

4.  Any injury to the veteran's back in service was acute and 
transitory and completely resolved at separation.

5.  The competent medical evidence does not relate a back 
disorder to the veteran's active service or any incident of 
service.


CONCLUSIONS OF LAW

1.  The September 1988 RO decision that denied service 
connection for a back injury is final.  38 U.S.C. § 4005(c) 
(1982); 38. C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  New and material evidence has been received, since the 
September 1988 decision of the RO, to reopen the claim of 
entitlement to service connection for a back disorder.  38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) (2004).

3.  A back disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection for a back disorder in the February 2000 rating 
decision, the November 2000 statement of the case (SOC), in a 
March 2004 letter, and in supplemental statements of the case 
(SSOC) issued in September 2001, November 2001, December 
2003, and Novemer 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the March 2004 letter to the 
veteran.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all records of treatment 
identified by the veteran, and these have been obtained and 
associated with the claims file.  The RO has attempted to 
obtain records from the Social Security Administration 
relating to his back, but was informed by that agency that 
these records had been destroyed.  The veteran was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, which was held 
in June 2001, and before a Veterans Law Judge, which he 
declined.  VA provided the veteran with an examination in 
June 2001, at which time a medical opinion was requested to 
specifically address the veteran's contention.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim for service connection for a back disorder, claimed to 
be the result of a spinal tap in service.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection for a back disorder was received in May 1999, and 
thereafter decided by the RO in February 2000.  Only after 
this initial rating action was promulgated did VA comply with 
the provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for service connection for a back 
disorder, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above and the claim 
was thereafter readjudicated by the RO in December 2003.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issue of 
entitlement to service connection for a back disorder.  There 
would be no possible benefit to remanding the claim, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Factual Background

The veteran claims that he has a back disorder, caused by a 
spinal tap and spinal anesthesia administered in service.  
The Board previously denied this claim in a June 1987 
decision, noting that although the veteran underwent a lumbar 
puncture or spinal tap in connection with a workup for 
paresthesia and motor weakness in the left upper extremity, 
there was no indication that this procedure in any way 
damaged the veteran's spine.  In addition, the veteran 
underwent a hemorrhoidectomy and was administered spinal 
anesthesia, but again, there was no indication that the 
spinal anesthesia in any way injured the veteran's spine.  
Further, in June 1944 the veteran injured his back falling 
down stairs.  On separation from service in February 1947, 
there were no musculoskeletal abnormalities.  The Board noted 
that the earliest postservice evidence of treatment for a 
back disorder was in 1974 from a work injury sustained in the 
summer of 1973.  The Board concluded that the inservice back 
injury was acute and transitory and resolved without residual 
disability.  Further, the Board noted a Y-shaped deformity in 
the vertebra in the lower spine was a congenital defect, 
related to the veteran's diagnosed spinal bifida occulta, and 
not subject to service connection.  

Thereafter, the veteran attempted to reopen his claim 
submitting current records of treatment.  The RO denied the 
claim in a September 1988 decision, noting that an additional 
search for service medical records resulted in essentially 
duplicates of evidence previously of record.  There remained 
no evidence of a chronic back problem in service.  The 
veteran was notified of this decision in a letter dated 
September 1988.  He did not appeal this determination.

In May 1999, the veteran submitted another claim for service 
connection for his back, indicating current VA treatment, and 
that he was advised by a VA examiner to reopen his claim for 
his back and to request a VA examination with an orthopedic 
specialist.  He repeated his contention that he had a back 
disorder due to a spinal tap while in service.

Private medical records dated in July 1997 were obtained from 
J. Qubty, M.D. showing current treatment for back pain.  VA 
outpatient treatment records dating from April 1997 were also 
obtained.  These did not relate his current treatment to 
service.  

A November 1999 letter from a VA physician states that he is 
the veteran's primary physician and that he believes there 
may possibly be a link between his service-connected skeletal 
system disability and the problems that he was having with 
his back.  In February 2000, the RO denied service connection 
for a back condition, secondary to a service-connected 
fractured left clavicle.  In a June 2001 hearing, the veteran 
indicated that his back disorder was due to a spinal tap in 
service.

Private medical records dating from August 1974 were 
submitted.  These show diagnoses of degenerative arthritis, 
mild, of the cervical and lumbosacral spine.  These reports 
do not relate this diagnosis to service, but show a history 
of an injury while working as a sheet metal worker about two 
years prior.

A VA examination was requested to determine if the veteran's 
back disorder was related to the spinal tap in service.  In a 
June 2001 VA examination, the examiner reviewed the claims 
file and the medical evidence, and noted that it was the 
veteran's perception that all his back problems were related 
to the spinal tap in service.  Following a physical 
examination, the examiner concluded that the spinal tap was 
"totally unrelated to [the veteran's] degenerative processes 
in the lumbar and thoracic vertebrae."

In October 2001, the veteran submitted copies of VA radiology 
reports of his spine.  These did not relate the current 
findings to service.

In the June 2001 examination, the veteran indicated that he 
had been in receipt of Social Security (SSA) disability since 
age 51 because of his back.  The RO requested the medical 
records relating to this determination but was informed in 
February 2003 that the records were unavailable and had been 
destroyed.  

The veteran indicated treatment from R. Carr, M.D., relating 
to his back.  The RO requested records of the veteran's 
treatment and in an August 2004 response, Dr. Carr's office 
indicated that the veteran had been treated only once.  A 
June 1997 treatment report shows a complaint of progressive 
pain in the lower back with radiation into the left lower 
extremity.  The veteran denied any specific injury.  The 
impression at that time was mechanical low back pain with 
radiculitis in the left lower extremity secondary to 
degenerative spondylosis and degenerative disc disease of the 
lumbosacral spine, chronic with recent flare-up.  This was 
not linked to the veteran's active service.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Analysis

As a preliminary matter, the Board notes that the veteran's 
claim was the subject of a prior denial by the Board in June 
1987, and a subsequent further denial by the RO in September 
1988.  Although the veteran was notified of this decision, 
and of his right to appeal, the veteran did not appeal the 
September 1988 decision, and the decision became final.  38 
U.S.C. § 4005(c) (1982); 38. C.F.R. §§ 3.104, 19.129, 19.192 
(1988).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Since the September 1988 denial, the veteran submitted a 
letter dated November 1999 from a VA physician stating the 
belief of a possible link between the veteran's service-
connected skeletal system disability and his back problems.  
This evidence is both new and material to the question of 
whether the veteran's back disorder is related to service, 
and the claim for service connection is reopened.  

As an initial matter, the Board notes that the veteran is not 
alleging that he sustained injury to his back as a result of 
combat, but rather from a spinal tap in service.  As such, 
the provisions of 38 U.S.C.A. § 1154(b) regarding the 
evidence required for combat veterans is not for application.

The medical evidence does not show any link between the 
veteran's current back disorder and the spinal tap in 
service.  The June 2001 VA examination specifically addressed 
this question and, after a thorough review of the medical 
evidence, the examiner concluded that the spinal tap was 
"totally unrelated to [the veteran's] degenerative processes 
in the lumbar and thoracic vertebrae."  There is no other 
medical evidence to contradict this.  

As the Board noted previously in the June 1987 decision, 
there was no evidence to show any injury to the veteran's 
spine as a result of the spinal tap or spinal anesthesia 
procedures performed in service.  Although the veteran 
injured his back falling down stairs in June 1944, there were 
no musculoskeletal abnormalities noted on examination at 
separation in February 1947 or until many years later.  As 
such, any injury was acute and transitory and completely 
resolved at the time of separation without residual 
disability.  

Additionally, the competent medical evidence does not link 
the veteran's back disorder to active service.  The November 
1999 VA medical statement which reopened this claim merely 
speculated that there may be a connection between his current 
service-connected skeletal system disability, and the 
problems he was having with his back.  This does not 
contradict the conclusion of the June 2001 VA examiner.  
Further, the Board notes that the November 1999 statement 
appears to be entirely speculative, as indicated by the 
recommendation for a VA examination to provide a more 
definite answer to the question of nexus, which was not 
found.  

The Board has considered the veteran's statements regarding 
the etiology of his back disorder; however, this is not 
competent evidence to show that his back disorder was 
incurred in service.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2004).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the diagnosis 
and etiology of any injury to his back in service.

The preponderance of the evidence is against the claim for 
service connection for a back disorder.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2003).


ORDER

Service connection for a back disorder is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


